DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watabe (JP 2007-153104, with English machine translation).
Regarding claim 1, Watabe discloses a pneumatic tire comprising circumferential grooves (circumferential main grooves 21), lateral grooves (transverse main grooves 22) defining block-shaped land portions (blocks 34), and two narrow grooves (circumferential sipes 63) that connect the lateral grooves and define plural small land portions. See annotated figure below. The narrow grooves each comprise a bent portion disposed inward in the tire lateral direction from an imaginary line connecting ends of the respective narrow grooves, and the bend points are offset in the circumferential direction (see bend portions in the annotated drawing).

    PNG
    media_image1.png
    434
    631
    media_image1.png
    Greyscale

Regarding claim 2, Fig. 2 of Watabe clearly illustrates the bends of the zigzag circumferential sipe (the narrow grooves) as having an obtuse angle that is greater than 90 degrees yet substantially less than straight (i.e., substantially less than 180 degrees; with illustrated angle of about 135 degrees). The disclosure is considered to anticipate recited bend angle range of 90 to 160 degrees because Fig. 2 shows the groove shapes with great particularity and the bends having an angularity well within the range recited in the claim. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).
Regarding claim 3, the distance between the lower bend point of the left narrow groove (circumferential sipe 63) and the upper bend point of the right narrow groove (circumferential sipe 63) is greater than 10% of the block length (the three zigzag segments of each sipe extend over about a third of the block length with about a third of the block length separating the lower and upper bend points).
Regarding claim 4, Watabe shows the lateral grooves as having an inclination angle of about 20 degrees. Fig. 2 of Watabe is considered to anticipate the recited bend angle range of 5 to 50 degrees because Fig. 2 shows the groove shapes with great particularity and the groove inclination having an angularity well within the range recited in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as obvious over Watabe (JP 2007-153104, with English machine translation) in view of Yoshioka (JP H08-091023, with English machine translation).
Regarding claim 2, Watabe is considered to anticipate the claimed angle ranged; however, in the alternative, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the bend angle within 90 to 160 degrees since Yoshioka, similarly directed towards a tread pattern, teaches configuring a narrow zigzag groove with bend angles of 130 to 150 degrees to reduce heel-and-toe wear and to restrict the circumferential movement between adjacent land portions ([0022]).

Claim 4 is rejected under 35 U.S.C. 103 as obvious over Watabe (JP 2007-153104, with English machine translation) in view of Kishida (US 2011/0209806).
Regarding claim 4, Watabe is considered to anticipate the claimed angle range; however, in the alternative, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the lateral groove inclination as 5 to 50 degrees since Kishida, similarly 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watabe (JP 2007-153104, with English machine translation) in view of Kogure (US 4649975).
Regarding claim 5, Watabe is silent as to the lateral groove and narrow groove depths relative to the circumferential grooves. It would have been obvious, however, to a person having ordinary skill in the at the time of the invention to have configured the lateral and narrow grooves with depth less than the circumferential grooves since Kogure, similarly directed towards a pneumatic tire, teaches configuring the lateral/auxiliary grooves and sipes with depth slightly less than the circumferential main grooves to provide excellent performance on snowy roads (col 2, lines 25-47).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watabe (JP 2007-153104, with English machine translation) in view of Colombo (US 2004/0112494).
Regarding claim 6, Watabe discloses the circumferential sipes as having a depth of 4 to 10 mm ([0011]). While not anticipatory, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the narrow grooves (sipes 63) with depth of 1 to 5mm since Watabe's range overlaps the claimed range.
Watabe is silent as to the depth of the lateral grooves. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the lateral grooves with depths of 1 to 5mm since it is well known and conventional in the tire art to form lateral grooves with depths within the claimed range; for example, Colombo discloses transverse grooves can have a depth of 4 to 10 mm ([0065-0066]). One would have been motivated to select a conventional groove depth known to be suitable for tire treads.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watabe (JP 2007-153104, with English machine translation) in view of Watanabe (US 5109903).
Regarding claim 7, Watabe is silent as to the acute corners of the blocks being chamfered. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the acute corners with chamfers since Watanabe, similarly directed towards a tire tread, teaches configuring the acute corners of the blocks with rounded chamfers to reduce non-uniform wear and noise at the time of running (col 1, lines 38-54; col 2, lines 38-47). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watabe (JP 2007-153104, with English machine translation) in view of Hirose (JPH06-270612, with English machine translation).
Regarding claim 8, Watabe does not expressly disclose sipes with the dimensions recited by the claim. In the same field of tire treads, Hirose discloses a tire having sipes (cut portions 7) formed on the edges of blocks in order to reduce the rigidity of the block edge thereby reducing vehicle wobble phenomenon on snow and ice road surfaces ([0010-0011]). Hirose discloses that the cut portions have a depth of 20 to 50% of the depth of the main groove 2 and a thickness of 0.6 to 1.2mm ([0011]). While Watabe does not expressly disclose the cut portion length relative to the lateral dimension of the block, it is clear from Fig. 6-8 that the cut portions have at least some extension in the lateral dimension while being less than 20% of the block. Further, Hirose discloses that the depth, shape, and thickness of the notches are not particularly limited ([0011]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the blocks of Watabe with sipes as claimed since Hirose, similarly directed towards a tire tread, teaches providing the edges of the blocks with cut portions in order to reduce block edge rigidity and reduce vehicle wobble phenomenon on snow and ice . 
Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive. Applicant argues that claim 1 recites "the bent portion being disposed inward in the tire lateral direction in a direction the narrow grooves oppose one another from an imaginary straight line connecting ends of the respective narrow grooves" and that this feature is neither disclosed nor suggested by Watabe.
Examiner disagrees. Claim 1 recites the narrow grooves as "each comprising a bent portion." The two narrow grooves (circumferential sipes 63) in Watabe have bent portions that are disposed inwards of an imaginary line connecting the ends of the narrow grooves. A portion of Fig. 2 is annotated below to illustrate the imaginary lines (dashed lines) and the bent portions of the narrow groove that lie inwards of these imaginary lines. The claim does not require the entirety of the narrow groove to lie inwards of the imaginary line—only that the narrow groove comprise a bent portion that lies inwards of the imaginary line.

    PNG
    media_image2.png
    388
    369
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ROBERT C DYE/Primary Examiner, Art Unit 1749